[Cite as State v. Campbell, 2018-Ohio-681.]



                 Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA


                                  JOURNAL ENTRY AND OPINION
                                          No. 105488



                                              STATE OF OHIO

                                                         PLAINTIFF-APPELLEE

                                                   vs.

                                     DEESHAWN T. CAMPBELL

                                                         DEFENDANT-APPELLANT




                                               JUDGMENT:
                                                AFFIRMED



                                     Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                          Case Nos. CR-16-606590-A and CR-16-607843-A

        BEFORE: Laster Mays, P.J., Celebrezze, J., and Keough, J.

        RELEASED AND JOURNALIZED:                    February 22, 2018
                                                   -i-
ATTORNEY FOR APPELLANT

Britta M. Barthol
P.O. Box 670218
Northfield, Ohio 44067


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

By: Brian Radigan
Kerry A. Sowul
Assistant County Prosecutors
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113


ANITA LASTER MAYS, P.J.:

       {¶1} Defendant-appellant, Deeshawn T. Campbell (“Campbell”), appeals his convictions

and sentence, and asks this court to vacate his convictions and remand to the trial court for

further proceedings. We affirm.

       {¶2} Campbell was charged with committing criminal violations in two separate cases.

The state and Campbell entered into a plea agreement where Campbell pleaded guilty to various

counts in both cases for an aggregate sentence of 25 years. Campbell’s appeal of his guilty plea

only concerns the facts of one of the cases. For this reason, the facts recited here will focus only

on that case.1

       {¶3} Campbell pleaded guilty to one count of involuntary manslaughter, a first-degree

felony, in violation of R.C. 2903.04, a three-year firearm specification on the involuntary


           Cuyahoga C.P. No. CR-16-607843.
       1
manslaughter count, and one count of felonious assault, a second-degree felony, in violation of

R.C. 2903.11(A)(1). He was sentenced to a total of 25 years in prison and received 180 days of

jail-time credit.   He was also advised that he would be subject to a mandatory five-year period

of postrelease control upon his release from prison.

I.      Facts

        {¶4} On June 30, 2016, Campbell and the victim were inside a convenient store. The

store video monitor captured the confrontation between the two without sound.      Campbell was

holding a bag, and the victim looked down into the bag.     The victim reached for the bag and a

physical altercation ensued.   Campbell ultimately shot the victim one time and he fled the store.

 Campbell claimed that he asked the victim for change and the victim became aggressive with

him.   Campbell stated that he thought the victim was trying to rob him, and Campbell shot him

because he was fearful for his life.

        {¶5} Campbell entered into a plea agreement with the state.     The trial court complied

with all of the Crim.R. 11 requirements.    At the sentencing hearing, the trial court allowed the

victim’s mother and close friend to speak about the victim and the pain his death has caused

them. Campbell then informed his attorney that he wanted to withdraw his guilty plea because

he was upset with how the victim’s family recounted the facts in the case.

        {¶6} The trial court asked Campbell if it was his intention to withdraw his guilty plea.

Campbell stated, “Yes, your Honor. I would like to withdraw my guilty plea. I would like to go

through with this. I would like the family — everyone to know the real situation that’s at hand.”

(Tr. 168.) The trial court responded, “Well, you can tell me that without withdrawing your

guilty plea.” (Tr. 168.) Then the trial court instructed Campbell to speak with his counsel.

After consulting with counsel, Campbell and his counsel stated that they were ready to proceed
with the plea of guilty. However, Campbell wanted an opportunity to tell the court his version

of the events that led to the death of the victim.   The court allowed Campbell to recite the facts

as he understood them. The court then proceeded with sentencing. Campbell filed this timely

appeal assigning one error for our review:

       I.      The trial court abused its discretion in denying appellant’s presentencing
               motion to withdraw his plea of guilty.

II.    Withdrawal of Guilty Plea

       A.      Standard of Review

       {¶7} “We review presentence motions to withdraw guilty pleas for an abuse of

discretion.” State v. McClain, 8th Dist. Cuyahoga No. 103089, 2016-Ohio-705, ¶ 13. To

constitute an abuse of discretion, the trial court’s decision must be unreasonable, arbitrary or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

       B.      Law and Analysis

       {¶8} Campbell argues that the trial court abused its discretion in denying appellant’s

presentence motion to withdraw his plea of guilty.          Crim.R. 32.1 reads:     “A motion to

withdraw a plea of guilty or no contest may be made only before sentence is imposed or

imposition of sentence is suspended; but to correct manifest injustice the court after sentence

may set aside the judgment of conviction and permit the defendant to withdraw his plea.” “[A]

presentence motion to withdraw a guilty plea should be freely and liberally granted.

Nevertheless, it must be recognized that a defendant does not have an absolute right to withdraw

a plea prior to sentencing.”    State v. Xie, 62 Ohio St.3d 521, 527, 584 N.E.2d 715 (1992).

McClain, at ¶ 13. “A mere change of heart regarding a guilty plea and the possible sentence is
insufficient justification for the withdrawal of a plea.” State v. Bloom, 8th Dist. Cuyahoga No.

97535, 2012-Ohio-3805, ¶ 13.

       {¶9}       However,

       “[e]ven though the general rule is that motions to withdraw guilty pleas before
       sentencing are to be freely allowed and treated with liberality, * * * still the
       decision thereon is within the sound discretion of the trial court. * * * Thus,
       unless it is shown that the trial court acted unjustly or unfairly, there is no abuse of
       discretion. * * * One who enters a guilty plea has no right to withdraw it. It is
       within the sound discretion of the trial court to determine what circumstances
       justify granting such a motion. * * *” (Citations omitted.)

State v. Peterseim, 68 Ohio App.2d 211, 213-214, 428 N.E.2d 863 (8th Dist.1980).

       {¶10} In determining whether the trial court abused its discretion by denying a

defendant’s motion to withdraw a plea, we consider the following factors:            (1) whether the

accused was represented by competent counsel; (2) whether the accused was afforded a full

hearing pursuant to Crim.R. 11 before he entered the plea; (3) whether, after the motion to

withdraw was filed, the accused was given a complete and impartial hearing on the motion; and

(4) whether the record reveals that the court gave full and fair consideration to the plea

withdrawal request. Peterseim at paragraph three of the syllabus.

       {¶11} A review of the record reveals that Campbell was represented by highly competent

counsel and that he was afforded a full hearing pursuant to Crim.R. 11 before Campbell entered

into his plea.   The motion to withdraw was an oral motion to the court.         After the trial court

was informed of Campbell’s request to withdraw his guilty plea, the court recognized that this

mere change of heart was because he was angry.             The trial court afforded Campbell an

opportunity to speak with his attorneys.

       DEFENDANT:             Yes, your Honor. I would like to withdraw my guilty plea.
                               I would like to go through with this. I would like the
                              family — everyone to know the real situation that’s at hand.
       COURT:                 Well, you can tell me that without withdrawing your guilty
                              plea.

       DEFENDANT:             Yes, it’s true —

       COURT:                 Why don’t you talk to [Counsel] and [Counsel] before you
                              talk to me.

       {¶12} After Campbell consulted with his attorneys, Campbell withdrew his motion to

withdraw his guilty plea with the request to just tell the facts as he saw them.     The exchange

between the trial court, Campbell, and counsel went as follows:

       COURT:                 [Counsel,] [Counsel,] have you had a chance to talk to your
                              client?

       COUNSEL:        We’re ready to proceed, your Honor.

       COUNSEL:        Yes, your Honor. We’re going to proceed. Just so the court is
                              aware, Mr. Campbell was somewhat upset by the second —
                              was a witness — the person who addressed the court, he
                              felt that some of the comments were —

       COURT:                 Here, I can hear from Mr. Campbell. Mr. Campbell, why
                              don’t you stand up. What would you like to say to me?

Thereafter, the trial court heard the facts as Campbell recalled them.    The trial court continued

to engage Campbell regarding the facts and Campbell’s reasoning. At the conclusion of the

verbal exchange between Campbell and the trial court, the trial court reviewed the video of the

incident. Campbell was subsequently sentenced.

       {¶13} Although Campbell had already withdrawn his motion to withdraw his guilty plea

and therefore, a Peterseim analysis would not have been applicable, the record reveals that the

trial court afforded Campbell a complete and impartial hearing on his motion. The record also

reveals that the trial court gave full and fair consideration to the request to withdraw.   We find

that Campbell has not demonstrated that the trial court abused its discretion.
       {¶14} Therefore, Campbell’s sole assignment of error is overruled.

       {¶15} Judgment is affirmed.

       It is ordered that the appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution. The defendant’s conviction having been affirmed,

any bail pending appeal is terminated.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



_____________________________________________
ANITA LASTER MAYS, PRESIDING JUDGE

FRANK D. CELEBREZZE, JR., J., and
KATHLEEN ANN KEOUGH, J., CONCUR